                                                           THE HONORABLE THOMAS S. ZILLY
 1

 2

 3

 4

 5

 6                                UNITED STATES DISTRICT COURT
                                 WESTERN DISTRICT OF WASHINGTON
 7
     SUSAN S. CHURCH, Derivatively on
 8   Behalf of COCRYSTAL PHARMA, INC.,                No. 2:19-cv-00080 TSZ
 9                                                    STIPULATION AND ORDER
                              Plaintiff,              REGARDING ACCEPTANCE OF
10                                                    SERVICE OF PROCESS AND STAY OF
     v.                                               PROCEEDINGS
11
     ELLIOT MAZA, JEFFREY MECKLER,
12   GERALD MCGUIRE, JAMES MARTIN,
13   CURTIS DALE, RAYMOND SCHINAZI,
     GARY WILCOX, DAVID S. BLOCK,
14   PHILLIP FROST, JANE HSIAO, STEVEN
     RUBIN, and BRIAN KELLER,
15
                              Defendants,
16

17   and

18   COCRYSTAL PHARMA, INC.,

19                            Nominal Defendant.

20

21            WHEREAS, on January 16, 2019, Plaintiff Susan S. Church (“Plaintiff”) filed in this Court
22   a Verified Stockholder Derivative Complaint (the “Complaint”) (ECF No. 1) on behalf of nominal
23
     defendant Cocrystal Pharma, Inc. (“Cocrystal”), captioned Church v. Maza, et al., Case No. 19-
24
     cv-00080-TSZ (the “Action”);
25

26
     STIPULATION AND ORDER                                                          Perkins Coie LLP
27                                                                             1201 Third Avenue, Suite 4900
     (Case No. 2:19-cv-00080 TSZ) – 1                                            Seattle, WA 98101-3099
28                                                                                 Phone: 206.359.8000
     91004-1100/143650928.1                                                         Fax: 206.359.9000
              WHEREAS, the Complaint names as defendants Elliot Maza, Jeffrey Meckler, Gerald
 1
     McGuire, James Martin, Curtis Dale, Raymond Schinazi, Gary Wilcox, David S. Block, Phillip
 2

 3   Frost, Jane Hsiao, Steven Rubin, and Brian Keller (collectively with Cocrystal, “Defendants”),

 4   who are either current or former directors and officers of Cocrystal, or former officers of its
 5   predecessor, BioZone Pharmaceuticals, Inc. (“BioZone”), and generally alleges that those
 6
     defendants breached their fiduciary duties by failing to disclose in public filings the existence of a
 7
     scheme in 2013 to artificially inflate the price of BioZone stock;
 8
              WHEREAS, a related securities class action lawsuit, captioned Pepe v. Cocrystal Pharma,
 9

10   Inc., et al., Case No. 2:18-cv-14091-KM-JBC, is pending in the United States District Court for

11   the District of New Jersey (the “Securities Class Action”);

12            WHEREAS, the complaint in the Securities Class Action asserts federal securities claims
13   against certain defendants who are also named as defendants in the Action arising from facts
14
     common to those alleged in the Action and, in particular, names as defendants current or former
15
     officers of Cocrystal and former officers of BioZone, among others, and alleges that those
16
     defendants violated the federal securities laws by failing to disclose in public filings the existence
17

18   of a scheme in 2013 to artificially inflate the price of BioZone stock;

19            WHEREAS, on December 18, 2018, the court in the Securities Class Action entered an

20   order providing that (a) within fourteen (14) days of the court’s order appointing a Lead Plaintiff
21
     in the Securities Class Action, counsel for the parties shall confer regarding a schedule for Lead
22
     Plaintiff to file an amended complaint and for defendants to move to dismiss that amended
23
     complaint, and (b) within twenty-one (21) days of the court’s order appointing a Lead Plaintiff,
24
     the parties shall file a Stipulation and Proposed Order seeking the court’s approval of that schedule;
25

26
     STIPULATION AND ORDER                                                            Perkins Coie LLP
27                                                                               1201 Third Avenue, Suite 4900
     (Case No. 2:19-cv-00080 TSZ) – 2                                              Seattle, WA 98101-3099
28                                                                                   Phone: 206.359.8000
     91004-1100/143650928.1                                                           Fax: 206.359.9000
              WHEREAS, motions to appoint Lead Plaintiff and Lead Plaintiff’s counsel are fully
 1
     briefed and pending before the court in the Securities Class Action;
 2

 3            WHEREAS, counsel for Plaintiff and counsel for defendants Gary Wilcox, Raymond

 4   Schinazi, Jane Hsiao, Steven Rubin, David S. Block, James Martin, Gerald McGuire, Jeffrey
 5   Meckler, Curtis Dale, and Nominal Defendant Cocrystal Pharma, Inc. (collectively with Plaintiff,
 6
     the “Stipulating Parties”), who are all the parties who have appeared in the Action, have conferred
 7
     regarding the status of the Action, the Securities Class Action, and the appropriate next steps;
 8
              WHEREAS, the Stipulating Parties agree that resolution of the related Securities Class
 9

10   Action may have bearing on the claims asserted in the Action;

11            WHEREAS, based on the overlapping parties and factual allegations in the Action and in

12   the Securities Class Action and the likely impact of the resolution of the Securities Class Action
13   on the claims in the Action, and to avoid the unnecessary expenditure of judicial and party
14
     resources, the Stipulating Parties have agreed, subject to this Court’s approval, to a limited stay of
15
     the Action until (1) the Securities Class Action is dismissed, with prejudice, and all appeals related
16
     thereto have been exhausted; (2) any defendant’s motion to dismiss the Securities Class Action is
17

18   denied in whole or in part; or (3) the stay is modified by stipulation of the parties to the Action as

19   ordered by the Court, or by the Court pursuant to a motion;

20            WHEREAS, other federal courts have recognized that it is logical and appropriate to stay
21
     shareholder derivative litigation based on the same misconduct alleged in related federal securities
22
     litigation until the related federal securities litigation has been resolved, see, e.g., Joint Stipulation
23
     and Order Staying Action, In re Impinj Derivative Litig., Lead Case No. 18-cv-01686-RGA (D.
24
     Del., Jan. 28, 2019) (Dkt. No. 11) (staying shareholder derivative action until resolution of related
25

26
     STIPULATION AND ORDER                                                               Perkins Coie LLP
27                                                                                  1201 Third Avenue, Suite 4900
     (Case No. 2:19-cv-00080 TSZ) – 3                                                 Seattle, WA 98101-3099
28                                                                                      Phone: 206.359.8000
     91004-1100/143650928.1                                                              Fax: 206.359.9000
     securities litigation pending in Western District of Washington (In re Impinj Sec. Litig., No. 3:18-
 1
     cv-05704 (W.D. Wash.) (Lasnik, J.)) based on common parties and factual allegations in derivative
 2

 3   litigation and securities litigation); Stipulation and Order Regarding Consolidation and Stay of

 4   Proceedings, In re Tesla, Inc. S’holder Derivative Litig., Case No. 18-cv-01669-CFC (D. Del.,
 5   Feb. 25, 2019) (Dkt. No. 15) (staying shareholder derivative litigation until resolution of related
 6
     securities litigation asserting claims arising from facts alleged in derivative litigation and where
 7
     parties agreed that resolution of securities litigation may have bearing on claims asserted in
 8
     derivative litigation);
 9

10            WHEREAS, the Stipulating Parties therefore respectfully submit that such a stay of the

11   Action is appropriate;

12            WHEREAS, counsel for the Stipulating Parties have conferred with out-of-state counsel
13   for defendants Phillip Frost and Elliot Maza, who have not yet appeared in the Action, and counsel
14
     for Mr. Frost and Mr. Maza have agreed to accept service of the Complaint on behalf of Mr. Frost
15
     and Mr. Maza, respectively, reserving all rights and defenses other than insufficient service of
16
     process, and each consent to the relief requested in this Stipulation and Proposed Order;
17

18            WHEREAS, defendant Brian Keller was served with the Complaint on March 2, 2019 and

19   an affidavit of service was filed with the Court on March 11, 2019 (ECF No. 8), and Mr. Keller

20   has not yet appeared in the Action, and the Stipulating Parties do not know his opinion on the relief
21
     requested in this Stipulation and Proposed Order;
22
              WHEREFORE, the Stipulating Parties, through their undersigned counsel, hereby agree,
23
     stipulate, and respectfully request that the Court enter an Order as follows:
24

25

26
     STIPULATION AND ORDER                                                            Perkins Coie LLP
27                                                                               1201 Third Avenue, Suite 4900
     (Case No. 2:19-cv-00080 TSZ) – 4                                              Seattle, WA 98101-3099
28                                                                                   Phone: 206.359.8000
     91004-1100/143650928.1                                                           Fax: 206.359.9000
              1.        Undersigned counsel for defendants agree to accept service of the Complaint in the
 1
     Action on behalf of each of the defendants they represent, but each defendant expressly reserves
 2

 3   all rights and defenses other than insufficient service of process.

 4            2.        Except as noted below, all proceedings, including any motion practice, obligation
 5   to respond to the Complaint and any amended complaint, and all discovery and disclosure
 6
     obligations or deadlines under the applicable local and federal rules or previously-issued Orders
 7
     of this Court in the Action are hereby stayed until (1) the Securities Class Action is dismissed,
 8
     with prejudice, and all appeals related thereto have been exhausted; (2) any defendant’s motion to
 9

10   dismiss the Securities Class Action is denied in whole or in part; or (3) the stay is modified by

11   stipulation of the parties to the Action as ordered by the Court, or by the Court pursuant to a motion.

12            3.        Defendants shall promptly notify Plaintiff’s undersigned counsel of any related
13   shareholder derivative actions filed nominally on behalf of Cocrystal of which they become aware.
14
              4.        Defendants shall promptly notify Plaintiff’s undersigned counsel if any such related
15
     derivative action is not stayed. In the event that any such related derivative action is not stayed,
16
     Plaintiff may lift the stay of this Action upon thirty (30) days’ notice, by email, to Defendants’
17

18   undersigned counsel.

19            5.        If the Action is not earlier dismissed, Defendants shall include Plaintiff in any

20   mediations with Lead Plaintiff in the Securities Class Action, and Defendants shall include
21
     Plaintiff in any mediations or formal settlement meetings or conferences with any plaintiff in any
22
     related derivative action. Plaintiff’s ability to attend and participate in any mediations or formal
23
     settlement meetings or conferences is contingent on Plaintiff’s agreement to be bound by any
24

25

26
     STIPULATION AND ORDER                                                              Perkins Coie LLP
27                                                                                 1201 Third Avenue, Suite 4900
     (Case No. 2:19-cv-00080 TSZ) – 5                                                Seattle, WA 98101-3099
28                                                                                     Phone: 206.359.8000
     91004-1100/143650928.1                                                             Fax: 206.359.9000
     confidentiality agreement or stipulation governing such meditation or formal settlement meeting
 1
     or conference.
 2

 3            6.        In the event that nominal defendant Cocrystal produces any document to any

 4   purported Cocrystal shareholder in response to a books and records demand under 8 Del. C. § 220
 5   based on allegations related to those in the Action, by way of a court order or otherwise, Cocrystal
 6
     will provide copies of those documents to Plaintiff’s undersigned counsel subject to the execution
 7
     of an appropriate confidentiality agreement and/or protective order by Plaintiff and Plaintiff’s
 8
     counsel; provided that Cocrystal need not produce to Plaintiff’s undersigned counsel any
 9

10   documents produced to any purported Cocrystal shareholder in response to a books and records

11   demand under 8 Del. C. § 220 unless and until that shareholder files a related derivative action.

12            7.        During the stay, Plaintiff may file an amended complaint, but Defendants need not
13   answer, move to dismiss, or otherwise respond to any amended complaint during the pendency of
14
     the stay.
15
              8.        Within twenty (20) days of the termination of the stay, the parties to the Action
16
     shall meet and confer and submit to the Court a proposed scheduling order governing further
17

18   proceedings in the Action.

19            9.        Upon termination of the stay, Defendants shall not move to stay the Action in

20   deference to another related derivative action.
21
              10.       All pending deadlines, hearings, or conferences are vacated until after the stay is
22
     terminated.
23
              11.       This Order shall remain in effect until further order of this Court.
24

25

26
     STIPULATION AND ORDER                                                                Perkins Coie LLP
27                                                                                   1201 Third Avenue, Suite 4900
     (Case No. 2:19-cv-00080 TSZ) – 6                                                  Seattle, WA 98101-3099
28                                                                                       Phone: 206.359.8000
     91004-1100/143650928.1                                                               Fax: 206.359.9000
     DATED: March 15, 2019.
 1

 2
      s/ Roger Townsend                              s/ Ronald L. Berenstain
 3    Roger Townsend, WSBA #25525                    Ronald L. Berenstain, WSBA No. 7573
 4
      Breskin Johnson Townsend, PLLC                 s/ Sean C. Knowles
 5    1000 Second Avenue, Suite 3670                 Sean C. Knowles, WSBA No. 39893
      Seattle, WA 98104                              s/ Joseph E. Bringman
 6    Tel: (206)652-8660                             Joseph E. Bringman, WSBA No. 15236
      rtownsend@bjtlegal.com
 7
                                                     Perkins Coie LLP
 8    Bragar Eagel & Squire, P.C.                    1201 Third Avenue, Suite 4900
      Melissa A. Fortunato (Admitted pro hac         Seattle, WA 98101-3099
 9    vice)                                          Telephone: 206.359.8000
                                                     Facsimile: 206.359.9000
      101 California Street, Suite 2710              RBerenstain@perkinscoie.com
10    San Francisco, California                      SKnowles@perkinscoie.com
      Telephone: (415) 365-7149                      JBringman@perkinscoie.com
11
      fortunato@bespc.com
12                                                   Attorneys for Defendants Gary Wilcox,
      Attorneys for Plaintiff Susan S. Church        Raymond Schinazi, Jane Hsiao, Steven
13                                                   Rubin, David S. Block, James Martin,
                                                     Gerald McGuire, Jeffrey Meckler, Curtis
14                                                   Dale, and Nominal Defendant Cocrystal
                                                     Pharma, Inc.
15

16

17

18

19                                                 ORDER
20          IT IS SO ORDERED, without prejudice to the right of non-appearing Defendants to
     appear and oppose the relief granted herein.
21
              Dated this 9th day of April, 2019.
22

23

24                                                      A
                                                        Thomas S. Zilly
25
                                                        United States District Judge
26
     STIPULATION AND ORDER                                                        Perkins Coie LLP
27                                                                           1201 Third Avenue, Suite 4900
     (Case No. 2:19-cv-00080 TSZ) – 7                                          Seattle, WA 98101-3099
28                                                                               Phone: 206.359.8000
     91004-1100/143650928.1                                                       Fax: 206.359.9000
